DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 11, and 16. Claim 1 includes a wrist-watch device, comprising: a display having a first portion that lies in a plane and first and second opposing edge portions that curve out of the plane; a cover glass that overlaps the display and that has first and second curved edges respectively overlapping the first and second edge portions of the display; a metal housing sidewall; and a rear housing wall at least partially formed from transparent material in combination with all other elements of the base claim. Claims 2-10 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 11 includes a wrist-watch device, comprising: an organic light-emitting diode display having first and second curved edges; a transparent cover layer overlapping the organic light-emitting diode display and having first and second curved portions, wherein the first and second curved edges of the organic light-emitting diode display are configured to emit light through the respective first and second curved portions of the transparent cover layer; and a curved metal sidewall in combination with all other elements of the base claim. Claims 12-15 are all dependent upon claim 11 and are considered to be allowable at least for the same reasons as claim 11. Claim 16 includes a wrist-watch device, comprising: a display having a planar portion and at least first and second curved portions; a glass cover layer overlapping the display and having a planar region and at least first and second curved regions; a metal peripheral member; and a rear housing member at least partially formed from ceramic in Claims 17-20 are all dependent upon claim 16 and are considered to be allowable at least for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841